Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 1-8 have been examined.
	Claims 9-20 are withdrawn from consideration as drawn to a non-elected invention.
	No claim has been amended. 
	The objections to the specification are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran).

Claim 1. 
Baran teaches:
A foam suitable for use in hydrocarbon recovery, title, foam; there is not taught hydrocarbon recovery; because this is preamble language in a composition claim, so long as the prior art foam is capable of performing the function, the claim limitation is met;  
the foam comprising: a gas phase; abstract teaches gas phase; 
and a liquid phase comprising a foaming mixture, abstract teaches a liquid continuous phase; 
the foaming mixture comprising: an aqueous solution; [0016] the aqueous liquid phase comprises water; 
one or more surfactants; [0002] teaches surfactants
 and an oil mixture [0016] teaches the continuous phase may comprise jojoba oils.
 While Baran does teach Applicant’s claimed jojoba oil, Baran does not teach the specific amount:
comprising at least 2 wt.% of the liquid phase.
Baran is not specific as to the amount of most of the constituents in his invention. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to optimize the amount of jojoba oil in the composition of Baran as a matter of routine engineering. All one would have to do is determine what foam parameters to measure, Baran already did that, mix five to ten different solution concentrations, measure and compare. 

Claim 2.
Baran teaches: 
wherein the oil mixture comprises at least 11-eicosenoic acid, oleic acid, and erucic acid, Baran teaches to use jojoba oil, see [0061].  Applicant’s specification at Table 1 teaches that these claimed compounds are are in jojoba oil.

Claim 3. 
Baran teaches:
wherein the oil mixture comprises: from 65 mol.% to 80 mol.% 11-eicosenoic acid; from 5 mol.% to 15 mol.% oleic acid; and from 10 mol.% to 20 mol.% erucic acid.  Baran teaches to use 

Claim 4. 
Baran teaches:
wherein the oil mixture is all naturally derived jojoba oil or a portion of naturally derived jojoba oil.  Baran teaches to use jojoba oil, see [0061].  

Claim 5. 
While Baran does teach Applicant’s claimed jojoba oil, Baran does not teach
wherein the oil mixture is in a concentration of from 2 wt.% to 15 wt.% of the liquid phase.  
Baran is not specific as to the amount. 
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to optimize the amount of jojoba oil in the composition of Baran as a matter of routine engineering. All one would have to do is determine what foam parameters to measure, Baran already did that, mix five to ten different solution concentrations, measure and compare. 

Claim 8. 
Baran teaches:

wherein the one or more surfactants is not a surfactant comprising Formula (I): 
    PNG
    media_image1.png
    185
    158
    media_image1.png
    Greyscale
 wherein: Ri is alkyl, substituted alkyl, alkenyl, substituted alkenyl, aryl, or substituted aryl; and n is an integer from 1 to 20.
There is no mention of this surfactant.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. US PG PUB 2004/0127581 (Baran) in view of Hutchins et al. US PG PUB 2007/0042913 (Hutchins).
Baran is relied upon as discussed above.

Claim 6. 
Baran does not specifically teach:
wherein one or more of the surfactants is an amphoteric alkyl amine.  
Hutchins teaches wellbore treatment compositions containing foam, title, and surfactants, see abstract. The foams have gas phases and liquid phases. particularly preferred as a surfactant is amphoteric alkyl amine, see [0036].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Baran and use the amphoteric alkyl amine taught by 

Claim 7. 
Baran does not specifically teach:
wherein one or more of the surfactants is an amphoteric alkyl amine and another one of the one or more surfactants is propan-2-ol.  
Hutchins teaches wellbore treatment compositions containing foam, title, and surfactants, see abstract. The foams have gas phases and liquid phases. particularly preferred as a surfactant is amphoteric alkyl amine, see [0036] and an amphoteric alkyl amine/isoproanol mixture, see [0059].
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Baran and use the amphoteric alkyl amine/ isoproanol taught by Hutchins as practically useful because Baran teaches that surfactants are generally needed for foam stability and Hutchins teaches this particular mixture is suitable. 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. Applicant argues that Baran does not teach surfactants. The Examiner disagrees. The Examiner understands Applicant’s position to be that because the term surfactant is taught 
“			BACKGROUND
[0001] The invention relates to stabilized gas-in-liquid dispersions or foams.
[0002] Pure liquids generally cannot foam unless a surfactant or other material that reduces surface tension is present in the liquid. The surfactant functions by lowering the surface tension of the liquid such that a gas bubble introduced below the surface of the liquid can be maintained in the liquid. The surfactants can also stabilize the foam after it is formed. Such surfactants include, e.g., ionic, nonionic, and polymeric surfactants.
SUMMARY
[0003] In one aspect, the invention provides a foam that comprises a liquid continuous phase, a dispersed gas phase, and surface-modified organic molecules. The organic molecules are selected from surface-modified fullerenes, dendrimers, and combinations thereof.
[0004] In another aspect, the invention provides a foam composition that comprises a liquid continuous phase, a foaming agent, and surface-modified organic molecules
.......
[0010] The foams and foam compositions of the invention may be free of traditional surfactants, detergents, proteins, and emulsifiers, and other compounds that stabilize foam through a reduction in surface tension.”

Taken as a whole it can be fairly said that surfactants are taught. 


[0017] teaches Examples of organic continuous phases teaches ... and combinations thereof. [0018], [0019], [0021], claim 1 and claim 17  all teach that the continuous phase and/or the dispersed phase may contain combinations, i.e. mixtures.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2008/0161207 teaches foams comprising oil mixtures including natural oils.
US Patents 5,296,132 and 5,389 299 both teach jojoba oil as foam control at high temperatures.

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




 /CHARLES R NOLD/              Primary Examiner, Art Unit 3674